         Case 5:19-cv-00074-MTT Document 35 Filed 02/02/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

YONAH EL,                                           )
                                                    )
                                                    )
                        Plaintiff,                  )
                                                    )
                v.                                  )    CIVIL ACTION NO. 5:19-CV-74 (MTT)
                                                    )
CHRISTOPHER THOMAS LEE,                             )
                                                    )
                                                    )
                   Defendant.                       )
    __________________                              )


                                                ORDER

        Defendant Christopher Thomas Lee has moved for summary judgment. Doc. 25.

For the following reasons, that motion is GRANTED.

                                         I. BACKGROUND 1

        On May 24, 2018, Plaintiff Yonah El and his friend were traveling from Atlanta to

Warner Robins in a car that El was driving. Docs. 12 at 2; 28-1 at 2. Lee, a police

officer with the Warner Robins Police Department, was on patrol and pulled El over,

claiming that his radar registered El’s vehicle traveling 62 MPH in a 45 MPH zone.

Docs. 28-1 at 5; 25-1 ¶ 4; 25-3 ¶ 4. Lee asked El for his driver’s license, but El refused

to comply with this request, and El was eventually arrested for speeding and obstruction

of a police officer. Docs. 25-3 ¶¶ 6, 7, 8, 9; 12 at 4. El argues that he was not speeding

and, therefore, was not required to comply with Lee’s request to produce his driver’s




1Unless otherwise stated, the facts are undisputed and are viewed in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citation omitted).
         Case 5:19-cv-00074-MTT Document 35 Filed 02/02/21 Page 2 of 10




license. Doc. 28-1 at 3, 10, 12. When his case went to trial, a jury convicted El of

driving with a suspended license, speeding, and obstruction of an officer. Docs. 33-2 at

2; 34 at 6. In his complaint, El alleges that he timely appealed his convictions, but the

trial judge “sat on the appeal for 30 days” and then did “not accept the appeal but

refused to state why.” Doc. 12 at 6. Although not clear, it appears that because of

delay in transmitting the record, the appeal was dismissed. Id. What is clear is that the

court of appeals informed El of a process to force the trial court into releasing the

necessary information for review. Id. But because El had served most of his sentence,

he “opted to file a civil law suit.” Id.

       In his lawsuit, El contends that because he was not speeding, Lee had no reason

to stop him and thus the stop violated his Fourth Amendment rights. Doc. 28-1 at 3, 10,

12. In his motion for summary judgment, Lee argues that “sufficient probable cause

existed to warrant the traffic stop and subsequent arrest of [El], and that no

Constitutional violation occurred.” Doc. 25-2 at 5-8. Lee further argues that Heck v.

Humphrey bars El’s claim because his allegation that Lee had no reason to stop him

necessarily implies his state court convictions were invalid. Doc. 33 at 4.

                                           II. STANDARD

       A court must grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is not genuine unless, based on

the evidence presented, “‘a reasonable jury could return a verdict for the nonmoving

party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir.

2002) (quoting United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th




                                               -2-
        Case 5:19-cv-00074-MTT Document 35 Filed 02/02/21 Page 3 of 10




Cir. 1991)); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant

may support its assertion that a fact is undisputed by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

56(c)(1)(A). “When the nonmoving party has the burden of proof at trial, the moving

party is not required to ‘support its motion with affidavits or other similar material

negating the opponent's claim’ in order to discharge this ‘initial responsibility.’” Four

Parcels of Real Prop., 941 F.2d at 1437-38 (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)). Rather, “the moving party simply may ‘show[]—that is, point[] out to

the district court—that there is an absence of evidence to support the nonmoving party’s

case.’” Id. (alterations in original) (quoting Celotex, 477 U.S. at 324). Alternatively, the

movant may provide “affirmative evidence demonstrating that the nonmoving party will

be unable to prove its case at trial.” Id.

       The burden then shifts to the non-moving party, who must rebut the movant’s

showing “by producing … relevant and admissible evidence beyond the pleadings.”

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011)

(citing Celotex, 477 U.S. at 324). The non-moving party does not satisfy its burden “if

the rebuttal evidence ‘is merely colorable, or is not significantly probative’ of a disputed

fact.” Id. (quoting Anderson, 477 U.S. at 249-50). Further, where a party fails to

address another party’s assertion of fact as required by Fed. R. Civ. P. 56(c), the Court

may consider the fact undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2).

However, “credibility determinations, the weighing of the evidence, and the drawing of




                                             -3-
        Case 5:19-cv-00074-MTT Document 35 Filed 02/02/21 Page 4 of 10




legitimate inferences from the facts are jury functions, not those of a judge …. The

evidence of the non-movant is to be believed, and all justifiable inferences are to be

drawn in his favor.” Anderson, 477 U.S. at 255.

                                    III. DISCUSSION

A. False Arrest

       The Fourth Amendment to the United States Constitution protects the right to be

free from unreasonable searches and seizures. U.S. Const. amend. IV. A seizure takes

place “[w]henever a police officer accosts an individual and restrains his freedom to

walk away.” United States v. Brignoni-Ponce, 422 U.S. 873, 878 (1975). “When a

police officer stops an automobile and detains the occupants briefly, the stop amounts

to a seizure within the meaning of the Fourth Amendment.” Whren v. United States,

517 U.S. 806, 809-10 (1996). The Fourth Amendment requires that all searches and

seizures be reasonable. Id. “As a general matter, the decision to stop an automobile is

reasonable where the police have probable cause to believe that a traffic violation has

occurred.” Id.

       An officer may formally arrest a suspect when probable cause exists that any

crime has been committed. “Probable causes exists when ‘the facts and circumstances

within the officers’ knowledge, of which he or she has reasonably trustworthy

information, would cause a prudent person to believe, under the circumstances shown,

that the suspect has committed, is committing, or is about to commit an offense.’”

Jordan v. Mosley, 487 F.3d 1350, 1355 (11th Cir. 2007) (quoting Miller v. Harget, 458

F.3d 1251, 1259 (11th Cir. 2006)). If probable cause exists for an arrest, then the arrest

is constitutional, and a Fourth Amendment false arrest claim will fail. Id. (citing Wood v.




                                            -4-
         Case 5:19-cv-00074-MTT Document 35 Filed 02/02/21 Page 5 of 10




Kesler, 323 F.3d 872, 878 (11th Cir. 2003)); Marx v. Gumbinner, 905 F.2d 1503, 1506

(11th Cir. 1990). In short, probable cause is “an absolute bar to a section 1983 claim for

false arrest.” Ortega v. Christian, 85 F.3d 1521, 1525 (11th Cir. 1996).

B. Heck v. Humphrey

        Lee argues that, pursuant to Heck, El’s convictions necessarily establish that he

had probable cause both to stop and arrest El. Doc. 33 at 3-4. In Heck, the Supreme

Court held that

        in order to recover damages for an allegedly unconstitutional conviction or
        imprisonment, or for other harm caused by actions whose unlawfulness
        would render a conviction or sentence invalid, a § 1983 plaintiff must
        prove that the conviction or sentence has been reversed on direct appeal,
        expunged by executive order, declared invalid by a state tribunal
        authorized to make such determination, or called into question by a
        federal court’s issuance of a writ of habeas corpus. A claim for damages
        bearing that relationship to a conviction or sentence that has not been so
        invalidated is not cognizable under § 1983. Thus, when a state prisoner
        seeks damages in a § 1983 suit, the district court must consider whether a
        judgment in favor of the plaintiff would necessarily imply the invalidity of
        his conviction or sentence; if it would, the complaint must be dismissed
        unless the plaintiff can demonstrate the that the conviction or sentence
        has already been invalidated.

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

        El argues that Heck does not apply here because he has been released from

custody and habeas relief is no longer available. Doc. 34 at 10. El reasons that

because he can no longer satisfy the requirement that his underlying convictions2 were

“reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into question by a federal


2 El does not argue that his underlying convictions are unrelated to his § 1983 claim. If that were the

case, Heck would not apply because there would be no underlying conviction to undermine. Henley v.
Payne, 945 F.3d 1320, 1328 (11th Cir. 2019) (holding “Heck has no application if the plaintiff has not
been convicted of an offense that derives from a common nucleus of operative fact with the offense
underlying his § 1983 claim.”).


                                                   -5-
        Case 5:19-cv-00074-MTT Document 35 Filed 02/02/21 Page 6 of 10




court’s issuance of habeas corpus,” Heck should not bar his case. Heck, 512 U.S. at

486-487; Doc. 34 at 12-13. Some Circuits have held that Heck does not apply when

habeas relief is no longer available, but the Eleventh Circuit is not one of them. See

Huang v. Johnson, 251 F.3d 65, 75 (2d Cir. 2001); Nonnette v. Small, 316 F.3d 872,

874 (9th Cir. 2002); Reilly v. Herrera, 622 Fed. App’x. 832, 834 (11th Cir. 2015) (stating

that the Eleventh Circuit has not explicitly ruled on the issue).

       This potential limitation of Heck stems from a concurring opinion by Justice

Souter in Spencer v. Kemna, in which he suggested Heck, in some circumstances,

would not bar a § 1983 claim when habeas relief was no longer available. 523 U.S. 1,

21 (1998) (Souter, J., concurring). In unpublished decisions, the Eleventh Circuit has

narrowly interpreted Justice Souter’s suggestion. In those decisions, the Circuit held

that Heck applied to claims brought by former prisoners who had the opportunity to

challenge their underlying convictions but failed to do so. Reilly, 622 Fed. App’x. at 834;

Vickers v. Donahue,137 Fed. App’x. 285, 290 (11th Cir. 2005). The Court finds that

reasoning persuasive and thus rejects El’s argument that, as a former prisoner, Heck

does not apply to him. El does not deny that he had an opportunity to seek review of

his convictions. He simply “opted” to seek a civil remedy. Doc. 12. at 6. Accordingly,

the Court turns to the question of whether Heck, in fact, bars El’s claim.

       When applying Heck to § 1983 claims brought by plaintiffs who had not satisfied

the favorable termination requirement, the Eleventh Circuit has focused on whether a

plaintiff’s claims, if successful, could factually coexist with the underlying criminal

conviction. If a § 1983 claim would “inevitably undermine [an underlying criminal]

conviction,” then that claim is barred. Vickers, 137 Fed. App’x. at 290; see also Christy




                                              -6-
           Case 5:19-cv-00074-MTT Document 35 Filed 02/02/21 Page 7 of 10




v. Sheriff of Palm Beach Cnty., Fla., 288 Fed. App’x. 658, 666 (11th Cir. 2008) (stating a

claim is barred by Heck when “any relief granted on [the § 1983] claims would

necessarily undermine the validity of [the underlying criminal] conviction.”).

       It is clear that El’s false arrest claim cannot factually coexist with his state court

convictions. For El to succeed on his § 1983 claim, he would need to show there was

no probable cause to arrest him for speeding or obstruction. See Wood, 323 F.3d at

878. If, as El contends, he was not speeding when Lee measured his speed, then his

conviction for speeding would necessarily be invalid. Similarly, if he did not actually

obstruct the officer, his conviction for obstruction would necessarily be invalid.

Therefore, because El’s § 1983 claim would imply the invalidity of his underlying

convictions, Heck clearly bars his claim.

C. Effect of a State Court Conviction

       Even if Heck did not apply because El is no longer incarcerated, his convictions

still establish that Lee had probable cause to arrest El. That is because a “state court

judgment must be given [the] same preclusive effect in section 1983 suits in federal

court as would be given in courts of issuing state.” Barts v. Joyner, 865 F.2d 1187,

1194 n.5 (11th Cir. 1989) (citing Migra v. Warren City Sch. Bd. of Educ., 564 U.S. 75

(1984)).

       In Stephens v. DeGiovanni, a plaintiff brought a § 1983 false arrest claim against

a deputy sheriff, even though he had previously pled no contest to driving without a

valid license—the reason the deputy arrested him. 852 F.3d 1298, 1319 (11th Cir.

2017). Notwithstanding his plea, the plaintiff argued in his civil case that the deputy “did

not have probable cause to arrest him.” Id. The Eleventh Circuit held that because




                                              -7-
            Case 5:19-cv-00074-MTT Document 35 Filed 02/02/21 Page 8 of 10




under Florida law a “judgment of conviction 3 is conclusive evidence of probable cause,”

the plaintiff’s previous conviction established the existence of probable cause. Id.

Accordingly, the Circuit affirmed the district court’s dismissal of the false arrest claim.

Id. at 1320.

           In Georgia, just as in Florida, a criminal conviction is “conclusive of probable

cause unless there was fraud.” Kelly v. Serna, 87 F.3d 1235, 1241 (11th Cir. 1996)

(citing Monroe v. Sigler, 256 Ga. 759, 761, 353 S.E.3d 23, 25 (1987)). The Georgia

Supreme Court “has suggested that the fraud exception may be warranted when the

plaintiff provides evidence of perjured testimony or ‘intentional corruption of the criminal

trial,’ such as bribing judges.” Jannuzzo v. Glock, 721 Fed. App’x. 880, 883 (11th Cir.

2018) (quoting Akins v. Warren, 258 Ga. 853, 375 S.E.2d 605, 606 (1989)). But the

plaintiff must produce evidence of fraud, mere theories or assertions are not sufficient.

Condon v. Vickery, 270 Ga. App. 322, 325, 606 S.E.2d 336, 339 (2004).

           The Georgia Supreme Court decision in Akins is instructive. 258 Ga. at 853, 375

S.E.2d at 606. In Akins, a plaintiff sued a former employer for malicious prosecution 4

after the employer accused the plaintiff of theft. At the summary judgment stage, the

employer presented evidence that the trial judge in the underlying criminal case had

denied a motion for directed verdict of acquittal. 5 Because of that evidence, the burden

shifted to the plaintiff to come forward with evidence that the denial was procured by



3   The Circuit noted that under Florida law a no contest plea is within the definition of a conviction.

4Like a claim for false arrest, the existence of probable cause bars a claim for malicious prosecution.
J.C. Penny Co. v. Miller, 182 Ga. App. 64 (1987).
5The denial of a motion for directed verdict of acquittal, like a jury conviction, is evidence of probable
cause. Monroe v. Sigler, 256 Ga. 759, 761 (1987).



                                                        -8-
          Case 5:19-cv-00074-MTT Document 35 Filed 02/02/21 Page 9 of 10




fraud. The plaintiff produced no rebutting evidence, and the Georgia Supreme Court

held that summary judgement was properly granted. Id. at 854, 375 S.E.2d at 606.

        Here, El was convicted by a Houston County jury for speeding and obstruction—

the reasons for his arrest—and those convictions establish that probable cause existed

to arrest El. Docs. 33-2; 12 at 4; see Monroe, 256 Ga. at 761, 353 S.E.3d at 25. To

rebut this evidence, El must come forward with evidence that his convictions were

procured by fraud. It appears that El attempts to do this by asserting that Lee

committed perjury. But El has not presented any evidence that Lee committed perjury

in the underlying criminal trial; instead, he has made mere allegations. 6 Docs. 12 at 5;

28-1 at 5; 34 at 6. Simply accusing Lee of perjury is not evidence of perjury and is

accordingly insufficient to show that the state court convictions cannot establish that

probable cause was present. 7 Condon, 270 Ga. App. at 325, 606 S.E.2d at 339.

        Therefore, because El was convicted of speeding and obstruction, and he has

not come forward with evidence that he was convicted due to fraud, there is conclusive

evidence that probable cause existed at the time of his arrest. Accordingly, Lee is

entitled to summary judgment.




6 El argues that the criminal trial transcript would show Lee committed perjury. Doc. 28-1 at 4-5.

However, he has not filed the trial transcript despite being told by the Houston County Clerk of Court how
he can obtain it. Doc. 34-2 at 3.
7 El also argues that dash camera video establishes he was not speeding. Doc. 28-1 at 7. El argues that
the video shows the car he was driving was four car-lengths ahead of another car, and his car covered
that distance in one second. Because, according to El, four car-lengths is 60 feet, and it took his car one
second to cover that distance, he was traveling 60 feet per second, or about 45 miles per hour. Id. El
makes this argument in his attempt to show that “[t]here is material evidence that [Lee] lied when he said
that he stopped [El] for speeding.” Id. While creative, and dependent on inferences difficult to draw from
the video, this is not evidence of fraud. At most it questions Lee’s credibility or the reliability of his radar,
issues that the jury necessarily resolved in Lee’s favor.



                                                       -9-
     Case 5:19-cv-00074-MTT Document 35 Filed 02/02/21 Page 10 of 10




                               IV. CONCLUSION

    For the reasons stated above, Lee’s motion for summary judgment (Doc. 25) is

GRANTED.



    SO ORDERED, this 2nd day of February, 2021.

                                             S/ Marc T. Treadwell
                                             MARC T. TREADWELL, CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




                                      -10-
